Citation Nr: 1444057	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral ankle disorders.

2.  Whether new and material evidence has been received with respect to a claim of service connection for a right knee disorder.

3.  Whether new and material evidence has been received with respect to a claim of service connection for hemorrhoids.

4.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral leg disorders (claimed as muscle pains/numbness of the legs).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a bilateral ear disorder, to include otitis media.

8.  Entitlement to service connection for obstructive sleep apnea (OSA).

9.  Entitlement to service connection for a left knee disorder.

10.  Entitlement to service connection for a psychiatric disorder, to include depression.

11.  Entitlement to service connection for gastrointestinal disorder (claimed as gastroenteritis).

12.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus and plantar fasciitis.

13.  Entitlement to an initial compensable evaluation for residuals of a fractured tailbone.

14.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability (service-connected as grade 2 spondylolisthesis of the L4-5, claimed as chronic low back pain).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1972 to November 1984 and from September 1988 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The issues of whether new and material evidence has been received with respect to claims of service connection for a bilateral eye disorder, to include as secondary to hypertension, and a dental condition, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The service connection claims for hemorrhoids, bilateral ankle, right knee and bilateral leg disorders are considered reopened, and those reopened issues, as well as the other claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

New evidence that tends to substantiate the claims of service connection for hemorrhoids, bilateral ankle, right knee, and bilateral leg disorders has been received since a final December 2002 rating decision denied those claims.


CONCLUSION OF LAW

New and material evidence has been received, and the claims of service connection for hemorrhoids, bilateral ankle, right knee, and bilateral leg disorders are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the claims to reopen service connection for bilateral ankle, bilateral leg, right knee and hemorrhoids, as the instant decision reopens those claims and remands for further development, no further discussion of VCAA compliance of those issues is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Veteran initially claimed hemorrhoids, bilateral ankle, bilateral leg/muscle pain, and right knee disorders in September 2000; those claims were denied in an August 2001 rating decision, of which the Veteran was notified of in an October 2001 letter.  The Veteran filed to reopen those claims in June 2002, and again, the AOJ denied those claims in a December 2002 rating decision.  The Veteran was informed of that decision by way of a December 2002 letter.  No notice of disagreement or new and material evidence regarding those claims was received within one year of those decisions or notification letter.  

As no new and material evidence was received within the appeal period following the December 2002 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, the Veteran did not submit any notice of disagreement with the December 2002 rating decision within one year of the December 2002 notification letter.  Therefore, the December 2002 rating decision is considered final, and new and material evidence is required to reopen the claims of service connection for hemorrhoids, bilateral ankle, right knee and bilateral leg disorders, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Veteran submitted a statement from his spouse in March 2010, which indicated that the Veteran had suffered from bilateral ankle, bilateral knee and leg pains since service, and that he suffered injuries to his bilateral knees and ankles while in service.  

Additionally, after review of the claims file, the Board notes that it appears that the Veteran's hemorrhoids claim was last denied because he did not have any residuals of the hemorrhoids from service.  It is currently unclear as to whether the Veteran has any hemorrhoids or residuals, although it does not appear that he has received any treatment for that disorder since filing his claim in May 2008.

In light of the above, and after review of the entire claims file, the Board finds that sufficient evidence exists to indicate that VA examinations should be obtained at this time.  Thus, with regards to the hemorrhoids, bilateral ankle, right knee, and bilateral leg claims, the Board finds that the requirements under 38 C.F.R. § 3.156(a) have been met and those claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim.


ORDER

New and material evidence having been received, claims of service connection bilateral ankle, right knee, hemorrhoids and bilateral leg disorders are reopened, and to that extent only is the appeals granted.


REMAND

With regards to the Veteran's increased evaluation claims for his lumbar spine, tailbone, and bilateral feet disabilities, the Board notes that no VA examination of the Veteran's tailbone residuals appears to have ever been completed throughout the appeal period; the Board therefore has very little evidence of record on which to evaluate that disability.  

The Veteran's last VA examinations of his lumbar spine and bilateral feet disabilities were in June 2010.  The Board finds that those examinations are stale.  

Accordingly, those claims must be remanded in order to obtain VA examinations so that the current severity of those disabilities may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Likewise, regarding the Veteran's hearing loss and tinnitus claims, he underwent a VA audiological examination in November 2008, at which time he did not exhibit hearing acuity loss which was commensurate to a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran's hearing acuity has not been re-tested since that time, which the Board notes is at least 6 years old at this time.  That examination report also does not address any presence of tinnitus, or its relationship to service.  In light of the length of time since his last audiological examination, as well as the lack of discussion regarding tinnitus, the Board finds that a new VA audiological examination is necessary at this time.  See Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the ear disease claim, the Board notes that given it is remanding for an audiological examination which may yield additional information regarding that claim, the Board finds that such claim is intertwined with the hearing loss and tinnitus claims, and therefore it is also remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Next, the Board notes that the Veteran underwent a VA examination of his left knee in May 2009, in which osteoarthritis of the left knee was diagnosed; a June 2009 addendum opinion clarified that after review of the x-rays, the arthritis diagnosis was improper, and that the diagnosis was a left knee sprain instead.  Neither examination report nor addendum provide any opinion on relationship to service or relationship to either the service-connected lumbar spine and/or bilateral feet disabilities, despite at least noting that the Veteran had a left knee contusion in military service.  Accordingly, that examination is inadequate and the claim must be remanded for another VA examination to be obtained.  See Barr, supra.

With respect to the Veteran's bilateral legs claim, the Veteran has not been afforded a VA examination with respect to that claim.  After review of the claims file, it appears that there is a possibility that the Veteran's claimed symptomatology may be radicular in nature, stemming from his lumbar spine disability.  Such an etiological cause should be investigated in the remand.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the right knee, bilateral ankle, gastrointestinal, psychiatric, and OSA claims, the Board notes that VA examinations have not been obtained as of this decision.  The Board finds that such examinations would be helpful in addressing those claims, particularly understanding what, if any, disorders exist and whether or not any current disorders are related to service or a service-connected disability.  See Id.

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Durham VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hemorrhoids, bilateral ankles, bilateral knees, bilateral legs, lumbar spine, tailbone, bilateral feet, OSA, bilateral hearing loss, tinnitus, otitis media, gastrointestinal and psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for VA examination with an appropriate examiner in order to determine the current severity of his residuals of a fractured tailbone disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should conduct an appropriate examination of the Veteran, and thereafter, indicate any and all residuals resultant from his fractured tailbone in service.  
The examiner should then opine whether the Veteran's residuals of his fractured tailbone are more closely approximate to removal of his coccyx without painful residuals or partial or complete removal of his coccyx with painful residuals.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Schedule the Veteran for VA orthopedic examination in order to determine the current severity of his lumbar spine disability, and current nature and etiology of any bilateral leg/thigh disorder.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.

(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.

(d) Whether any intervertebral disc syndrome of the lumbar spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to particularly include any associated bladder or bowel impairment, and/or presence of radiculopathy.  

The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  The examiner should additionally evaluate any urinary or bowel impairment present as appropriate.

(f) The examiner should finally address what, if any, affect the Veteran's lumbar spine disability has on her employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's lumbar spine disability and any associated neurological symptoms precludes substantially gainful employment.

Additionally, the examiner should evaluate the Veteran with regards to any pain/neurological complaints with regards to his bilateral legs/thighs.  The examiner should render a diagnosis for any disorder found after examination of the Veteran.  The examiner should specifically contemplate whether the Veteran's claimed symptoms are radiculopathy associated with his lumbar spine disability.  

If his claimed symptoms are not radicular in nature, the examiner should identify the bilateral leg/thigh disorders found, and should then opine whether such are more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise due to military service, to include any pain/symptomatology that was present therein.  The examiner should specifically address the Veteran and his spouse's lay statements with regard to onset of symptomatology and any continuity of symptomatology during and after discharge from service.  

The examiner should additionally opine whether the Veteran's non-radicular bilateral leg/thigh disorders are more likely, less likely or at least as likely as not caused by or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine and/or bilateral feet disabilities, to include any abnormal weightbearing or gait as a result thereof.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA foot examination in order to determine the current severity of his bilateral pes planus with plantar fasciitis.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's bilateral pes planus and plantar fasciitis.  The examiner should specifically discuss the following: 

(a) Whether the Veteran's symptoms are mild, and his symptomatology is relieved by built-up shoe or arch support;

(b) Whether his symptoms are moderate, with weightbearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet;

(c) Whether his symptoms are severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or,

(d) Whether his symptoms are pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA audiological/ear disease examination to determine the nature and etiology of his current hearing loss and tinnitus, as well as any other ear disease such as otitis media that may be present.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  (The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.)  

During the examination, the examiner should address the Veteran's history of hearing loss and tinnitus, as well as any other ear disease such as otitis media, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.  

For any hearing loss and tinnitus identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include aircraft noise as a result of his military occupational specialty (MOS) as an aircraft ordinance technician.  

The examiner should find as conclusive fact that the Veteran was exposed to aircraft noise as a result of his MOS as an aircraft ordinance technician.

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should also address the other audiological evidence in the claims file, particularly the November 2008 VA examination report.

The examiner should focus specifically on whether the noise exposure in service is the cause of his current hearing loss and tinnitus, as well as whether such hearing loss and tinnitus began during or was initially manifested military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

The examiner should additionally address whether there is any other ear disease, such as otitis media, present on examination.  If so, the examiner should also render an opinion on whether such disorder more likely, less likely, or at least as likely as not began in or is otherwise related to military service.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination to determine whether his any bilateral knee or ankle disorders are related to service or his service-connected lumbar spine and/or bilateral feet disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all bilateral knee and ankle disorders found, to include any arthritic condition thereof.

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any injury therein.  

With regards to the left knee, specifically, the examiner should discuss the May 2009 VA examination report and the June 2009 addendum thereto in his or her report.  The examiner should additionally address whether any current left knee disorder is related to the in-service evidence of a left knee contusion.

The examiner should also discuss the Veteran and his spouse's lay statements regarding symptomatology suffered during service and any continuity of symptomatology during and since discharge from service.  The examiner should also address any other pertinent evidence in the claims file, as appropriate.  

Next, the examiner should opine whether each knee/ankle disorder is more likely, less likely or at least as likely as not caused by or related to his service-connected lumbar spine and/or bilateral feet disabilities, to include any resultant abnormal gait or weighbearing due to such disabilities.  

Finally, the examiner should also state whether the Veteran's service-connected lumbar spine and/or bilateral feet disabilities have aggravated (i.e., permanently worsen beyond the normal progression of that disease) any knee or ankle disorder, again to include any resultant abnormal gait or weighbearing due to such disability, as noted above.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination in order to determine whether the claimed gastrointestinal disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should identify all gastrointestinal disorders found, to include gastroenteritis.  The examiner should then opine whether any gastrointestinal disorders found, including gastroenteritis if found, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include any treatment for gastroenteritis therein.  

The examiner should specifically address the normal gastrointestinal examination on separation, the lack of any treatment since discharge from service, as well Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology during and after service.  The examiner should also address any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.


9.  Schedule the Veteran for a VA examination in order to determine the etiology of his sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should indicate whether any sleep disorder found, including sleep apnea, more likely, less likely or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  

The examiner should specifically address the Veteran's and his spouse's lay statements that he had snoring and other symptomatology during service, and should address any evidence regarding symptomatology that he had during service and continuity of symptomatology during and after service.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

10.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include adjustment disorder and depression.  The examiner should specifically discuss whether any psychiatric disorder found in the claims file but not present/diagnosed on examination were either erroneously or mis-diagnosed, were at one time present and resolved, or whether those not-diagnosed disorders are better represented or classified with the diagnosis rendered on examination.

For each psychiatric disorder found on examination or that resolved during the appeal period, as appropriate subject to the above discussion, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should also discuss any of the Veteran and his spouse's lay statements regarding onset of symptomatology and continuity of symptomatology during and since discharge from service.  The examiner should also address any other pertinent evidence in the claims file in his opinion as appropriate.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

11.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any hemorrhoid disorder found.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any hemorrhoid disorder, or any residuals of a hemorrhoid disorder, found.  

The examiner should then opine as to whether the Veteran's hemorrhoids/residuals of hemorrhoids found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any treatment for hemorrhoids therein.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology during and after service.  The examiner should also address any other pertinent evidence in the claims file, as appropriate.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  

12.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for hemorrhoids, bilateral knees, bilateral ankles, bilateral legs, bilateral hearing loss, tinnitus, ear disorder to include otitis media, gastrointestinal, OSA, and psychiatric disorders, as well as increased evaluation claims of his lumbar spine, residuals of a fractured tailbone, and bilateral feet disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


